PER CURIAM.
By petition for writ of certiorari, we have for review an order of the Industrial Relations Commission reversing an order of the Judge of Industrial Claims. We grant the writ.
The Industrial Relations Commission erred and departed from the essential requirements of law in concluding that the finding of thé Judge of Industrial Claims awarding nursing services was not supported by competent substantial evidence in the record. See U. S. Casualty Company v. Maryland Casualty Company, 55 So.2d 741 (Fla.1951).
The order of the Industrial Relations Commission is quashed and the cause is remanded with instructions to rule on Point II and Point III of “Appellants’ Point on Appeal.”
It is so ordered.
ADKINS, SUNDBERG, HATCHETT and KARL, JJ., concur.
ENGLAND, J., dissents with an opinion.
OVERTON, C. J., and BOYD, J., dissent.